693 N.W.2d 817 (2005)
472 Mich. 873-882
Option One Mortg. Corp.
v.
Ursery.
Docket No. 127318, COA No. 257844.
Supreme Court of Michigan.
March 29, 2005.
Application for Leave to Appeal.
On order of the Court, the motion for reconsideration of this Court's order of January 13, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would remand this case to the Court of Appeals for consideration as on leave granted.